SILICON-OXYGEN COMPOUND, PREPARATION METHOD THEREOF, AND RELATED BATTERY MODULE, BATTERY PACK AND DEVICE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 21-39 are pending, wherein claims 31-33 were previously withdrawn, claims 23, 26-29 are amended and claims 35-39 are newly added. Claims 21-30 and 34-39 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 21-30 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2013008696 A, whose English machine translation is being employed for citation purposes, hereafter Watanabe).
Regarding claims 21-24 and 35, Watababe teaches a silicon-oxygen compound, wherein the silicon-oxygen compound has a chemical formula of SiOx, in which x=0.5 to 1.6 ([0020]), reading the claimed 0 < x < 2, characterized in that, the silicon-oxygen compound contains sulfur (S) or manganese (Mn) element ([0029]).
One of ordinary skill in the art would readily appreciate that a silicon-oxygen compound containing SiOx, elements S and Mn can be formed by combining a silicon-oxygen compound containing SiOx and element S and a silicon-oxygen compound containing SiOx and element Mn. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Watababe teaches each of the content of the element S and the content of element Mn before forming the silicon-oxygen compound containing SiOx, elements S and Mn is preferably 50 ppm to 100000 pppm ([0020]). As such, after forming the silicon-oxygen compound containing SiOx, elements S and Mn, each of the content of the element S and the content of element Mn is preferably 25 ppm to 50000 ppm (i.e., 50/2 to 1000000/2). Further, a mass ratio of the sulfur element to the manganese element may be in the range of 0.0005 to 2000, overlapping the claimed ranges of from 1.5 to 10.0 (claim 21) and from 2.0 to 7.0 (claim 24). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The range of from 25 ppm to 50000 ppm of the content of the sulfur element overlaps the claimed ranges of from 20 ppm to 600 ppm (claim 21) and from 50 ppm to 200 ppm (claim 22), respectively. The range of from 25 ppm to 50000 ppm of the content of the manganese element overlaps the claimed ranges of from 5 ppm to 300 ppm (claim 23) and from 10 ppm to 90 ppm (claim 35), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 25-26, 29, 36 and 39, Watababe teaches the silicon-oxygen compound according to claim 21, the limitations recited in claims 25-26, 29, 36 and 39 represent properties or characteristics of the claimed silicon-oxygen compound. Since Watababe teaches the same silicon-oxygen compound according to claim 21, the claimed properties or characteristics are necessarily present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 27 and 37, Watababe teaches the silicon-oxygen compound according to claim 21, wherein the silicon-oxygen compound has an average particle diameter Dv50 of 0.01 µm or more ([0010]), overlapping the ranges as claimed in claims 27 and 37, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 28 and 38, Watababe teaches the silicon-oxygen compound according to claim 21, wherein the silicon-oxygen compound has a specific surface area may be 5.6 m2/g (e.g., [0057]), anticipating the ranges as claimed in claims 28 and 38, respectively.
Regarding claim 30, Watababe teaches the silicon-oxygen compound according to claim 21, wherein a coating layer is coated on an outer surface of the silicon-oxygen compound, and the coating layer comprises a carbon material (e.g., “… coated with a carbon film”, [0042]).
Regarding claim 34, Watababe teaches a secondary battery, including the silicon-oxygen compound according to claim 21 (See, e.g., Title, Abstract and at least [0059]).

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.
1) In response to Applicant’s argument that “… it does not mean such SiOx comprises ‘both S and Mn’ and the content thereof is 50-100000 ppm. The opinions of the examiner are not correct”, this argument is incorrect.
It is respectfully noted that when the species is clearly named (i.e., the element S or Mn), the species claim is anticipated no matter how many other species (i.e., the elements listed in the argument, except for S and Mn) are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Further, as addressed above, a third composition containing S and Mn can be formed by combining the two compositions each of which contains S or Mn. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
2) The data resulted from Comparative Examples 1 and 2 cannot demonstrate the criticality of the range of the content of the sulfur element, because the variable of the sulfur element content does not necessarily or exclusively account for the change of the properties.
The data resulted from Comparative Examples 3 and 4 cannot demonstrate the criticality of the range of the mass rato of the sulfur element to the manganese element, because the variable of the sulfur element content does not necessarily or exclusively account for the change of the properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727